                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

RHONDA HARGROVE-DAVIS,

          Plaintiff,
v.                                      Case No. 8:18-cv-923-T-33CPT

STATE FARM MUTUAL AUTOMOBILE
INSURANCE,

           Defendant.
                                   /

                              ORDER

     This matter comes before the Court pursuant to Defendant

State Farm Mutual Automobile Insurance Company’s Response to

the Court’s October 2, 2018, Order (Doc. # 22), which was

filed on October 10, 2018.        For the reasons that follow, the

Court dismisses this action without prejudice for lack of

subject matter jurisdiction.

     I.     Background Discussion

     Plaintiff Rhonda Hargrove-Davis claims that on May 23,

2016, her 2001 Chevrolet Suburban and 2010 trailer were

involved in an accident in Ocala, Florida. (Doc. # 1 at 5).

Hargrove-Davis   was    insured    by    State   Farm   and   paid   her

insurance premiums. (Id. at 6). Hargrove-Davis’s vehicle and

trailer were towed and the bill was $4,600.00.            (Id. at 5).

Hargrove-Davis was “shocked,” the bill was not paid, and the

vehicle and trailer were “crushed.” (Id.).              Hargrove-Davis
claims that State Farm breached the insurance contract, and on

April 16, 2018, she filed a pro se Complaint against State

Farm. (Doc. # 1). She seeks the following in damages: “Pain &

Suffering $25,000.00, Bad faith $500,000.00, Property loss &

damages $20,000.00 and Punitive Damages $1,000,000.00." (Id.

at 6). The Court has authorized Hargrove-Davis to proceed in

forma pauperis. (Doc. # 6).

     State   Farm   filed   an   Answer    on   September   11,    2018,

addressing the breach of contract claim, admitting that it is

Hargrove-Davis’s insurer. (Doc. # 11). However, State Farm

also filed a Motion to Dismiss or Alternatively Motion to

Strike. (Doc. # 12). In the Motion, State Farm sought to

“eliminate the claims for relief or claims for damages based

on apparent theories of bad faith, or any other causes of

action   other   than   breach    of      contract.”   (Id.   at     3).

Specifically:

     State Farm moves to dismiss or strike the claims or
     allegations where Plaintiff seeks damages for:
     “Pain & suffering $25,000, Bad faith $500,000.00 .
     . . and Punitive Damages $1,000,000.00.” State Farm
     further seeks to dismiss or strike Plaintiff’s
     claim for “compensatory damages for lost and wages
     (sic), physical and mental damages pain and
     distress, punitive damages for bad faith . . .
     [and] delay damages.” Plaintiff’s claims for “pain
     and suffering,” “physical and mental damages pain
     and distress,” “bad faith,” “punitive damages,
     “delay damages,” and “lost wages” are not
     permissible as a matter of law.

                                  2
(Id.). In an Order dated October 2, 2018, the Court granted

State Farm’s Motion to Dismiss. (Doc. # 18).

     The Court dismissed Hargrove-Davis’s construed claims for

pain, suffering, and emotional distress, because Hargrove-

Davis was not in the automobile at the time of the car

accident.   The Court explained: “There is no basis for ‘pain

and suffering’ or emotional distress damages when a Complaint

alleges a breach of contract.” (Id. at 3). See Kingston Square

Tenants Ass’n v. Tuskegee Gardens, Ltd., 792 F. Supp. 1566,

1577 (S.D. Fla. 1992)(noting that under Florida law, “recovery

is not permitted for mental pain and anguish unconnected with

physical injury in an action arising out of the negligent

breach of a contract whereby simple negligence is involved”).

The Court specifically explained that Hargrove-Davis’s claims

for “pain and suffering” and any damages claimed for “physical

and mental damages pain and distress” were dismissed. (Doc. #

1 at 6).

     The Court also dismissed Plaintiff’s claim for punitive

damages.      In   a   diversity   case,   the   Court   applies   the

substantive    law     of   Florida.   And,   federal    courts    have

recognized that the right to punitive damages is a substantive

right governed by Florida substantive law. Florida Statute §

768.72 states:

                                   3
     In any civil action, no claim for punitive damages
     shall be permitted unless there is a reasonable
     showing by evidence in the record or proffered by
     the claimant which would provide a reasonable basis
     for recovery of such damages.     The claimant may
     move to amend its complaint to assert a claim for
     punitive damages as allowed by the Rules of Civil
     Procedure. The Rules of Civil Procedure shall be
     liberally construed so as to allow the claimant
     discovery of evidence which appears reasonably
     calculated to lead to admissible evidence on this
     issue of punitive damages.

     In Globe Newspaper Co. v. King, 658 So. 2d 518 (Fla.

1995), the Supreme Court of Florida stated: “We read § 768.72

to create a substantive legal right not to be subject to a

punitive damages claim and ensuing financial worth discovery

until the trial court makes a determination that there is a

reasonable    evidentiary   basis   for   recovery   of   punitive

damages.”    Here, the Complaint did not provide any basis for

recovery of punitive damages and Plaintiff had not complied

with § 768.72. Therefore, the Court dismissed her claim for

punitive damages.

     Last, the Court dismissed Hargrove-Davis’s claim for bad-

faith because she asserted it prematurely.       A claim of bad

faith may arise in instances where an insurer is alleged to

have breached its contractual duty of good faith. Continental

Cas. Co. v. City of Jacksonville, 550 F. Supp. 2d 1312, 1335

(M.D. Fla. 2007). Under the law of Florida, the accrual of a


                                4
claim for bad faith does not occur until liability and damages

in the underlying contract claim have been determined. See

Blanchard v. State Farm Mut. Auto Ins. Co., 575 So.2d 1289,

1291 (Fla. 1991).

     “Bringing a premature bad-faith claim is contrary to the

Federal Rules of Civil Procedure. A plaintiff who has an as-

yet unresolved claim for [insurance] benefits is not ‘entitled

to relief’ on its claim for bad-faith.”                 Bele v. 21st Century

Centennial    Ins.    Co.,     No.   6:15-cv-526-Orl-40GJK,            2015   WL

5155214,   at   *2    (M.D.     Fla.       Sept.   1,    2015).   This   Court

accordingly dismissed the bad-faith claim without prejudice.

     II.     Jurisdictional Analysis

     “A federal court not only has the power but also the

obligation at any time to inquire into jurisdiction whenever

the possibility that jurisdiction does not exist arises.”

Fitzgerald v. Seaboard Sys. R.R., Inc., 760 F.2d 1249, 1251

(11th Cir. 1985); Hallandale Prof'l Fire Fighters Local 2238

v. City of Hallandale, 922 F.2d 756, 759 (11th Cir. 1991)

(stating “every federal court operates under an independent

obligation to ensure it is presented with the kind of concrete

controversy upon which its constitutional grant of authority

is based”).

     Moreover,       federal     courts        are      courts    of   limited

                                       5
jurisdiction.     Taylor v. Appleton, 30 F.3d 1365, 1367 (11th

Cir. 1994).   And “because a federal court is powerless to act

beyond its statutory grant of subject matter jurisdiction, a

court must zealously [e]nsure that jurisdiction exists over a

case, and should itself raise the question of subject matter

jurisdiction at any point in the litigation where a doubt

about jurisdiction arises.”       Smith v. GTE Corp., 236 F.3d

1292, 1299 (11th Cir. 2001).

     In the Complaint, Hargrove-Davis asserts that this Court

has diversity jurisdiction (Doc. # 1 at 3).           However, the

Court must carefully scrutinize whether it has jurisdiction

over this case.

     In the section of the Complaint titled “The Amount in

Controversy” Plaintiff enumerates her claimed damages as

follows: “Pain & suffering $25,000.00, Bad faith $500,000.00,

Property   loss   &   damage   $20,000.00   and   Punitive   Damages

$1,000,000.00." (Doc. # 1 at 4). The Court has dismissed the

legally invalid claims for pain and suffering, the premature

bad faith claim,1 and the completely unsupported claim for




     1
      “[A] non-ripe bad faith claim has zero value with regard
to the amount in controversy.” Brown v. Safeco Ins. Co. of
Ill.,No. 6:13-cv-1982, 2014 WL 1478833, at *1 (M.D. Fla. Apr.
14, 2014).

                                  6
punitive damages.2     There is no basis in the facts or the law

to support those claims.        At bottom, this is a breach of

contract case, and the amount Plaintiff claims for that

alleged breach is only $20,000. That amount is well below the

$75,000.00 amount in controversy requirement.

      The Court’s October 2, 2018, Order directed the parties

to provide jurisdictional briefing by October 10, 2018. (Doc.

# 18). Hargrove-Davis, as the Plaintiff, bears the burden of

showing that the Court has subject matter jurisdiction over

the action. See Sweet Pea Marine, LTD. v. APJ Marine, Inc.,

411   F.3d    1242,   1247   (11th       Cir.   2005)(“The   burden   of

establishing federal subject matter jurisdiction rests with

the party bringing the claim.”).                Hargove-Davis did not

respond to the Court’s October 2, 2018, Order, and she did not

provide any support for her jurisdictional allegations. State

Farm did supply the Court with jurisdictional briefing. (Doc.

# 22). State Farm asserts that the Court lacks subject matter

jurisdiction, arguing:

             If Plaintiff’s breach of contract damages
             are limited to the actual cash value of
             the damaged 2001 Suburban and the damaged
             2010 trailer, it appears that Plaintiff’s


      2
      “Under Florida law, punitive damages are not recoverable
for a breach of contract . . .            claim.” Carter v.
Killingsworth, 477 Fed. Appx. 647, 648 (11th Cir. 2012).

                                     7
            claim for damages would be less than
            $75,000.   Therefore, State Farm argues
            that, absent further allegations or
            specification    from    Plaintiff     to
            substantiate a claim which may be valued
            at $75,000.00 or greater, the minimum
            amount in controversy requirement for
            diversity jurisdiction is not met in this
            case, and the case should be dismissed
            without prejudice.

     (Doc. # 22 at 2).

     After stripping the Complaint of legally invalid and

unavailable claims for excessive damages, what is left is a

$20,000.00 (or less) breach of contract claim.        It appears to

the Court that such a claim is best pursued in state court.

See Bradley v. Kelly Servs., Inc., 224 Fed. Appx. 893, 895

(11th Cir. 2007)(“Dismissal of a case brought under 28 U.S.C.

§ 1332 is proper where the pleadings make it clear to a legal

certainty   that   the   claim   is   really   for   less   than   the

jurisdictional amount.”).        The Court dismisses this case

without prejudice for lack of subject matter jurisdiction

because the amount in controversy requirement for diversity of

citizenship is not met.

     Accordingly, it is hereby

     ORDERED, ADJUDGED, and DECREED:

     This case is dismissed without prejudice for lack of

subject matter jurisdiction.     The Clerk shall close the case.


                                  8
     DONE and ORDERED in Tampa, Florida, this 15th day of

October, 2018.




                            9
